DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Receipt is acknowledged of the Request for Continued Examination (RCE) under 1.114, the Amendment and Response, all filed 7/7/21.
Claims 1, 2, 4-10, 12-23 are pending.  Claims 3 and 11 were previously cancelled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 7/7/21 has been entered.  
Claim Rejections - 35 USC § 103
1, 2, 4, 5, 6, 7, 8, 9, 10, and 12-21 rejected under 35 U.S.C. 103 as being unpatentable over Rochat et al. (WO 2009/144137) in view of Chow et al. (US 2012/0171166) and Fitzgerald et al. (US 2013/0266684).
Regarding Claims 1 and 15:  Rochat discloses a method of improving gut microbiota in infants [abstract].  Rochat discloses infants that are 12 months or younger [pg. 5, line 15].  Rochat discloses including Bifidobacterium lactis CNCM I-3446 (synonymous with Bifidobacterium animalis lactis) [pg. 7, lines 4 and 5].  Rochat discloses promoting early bifidogenic intestinal microbiota [abstract].  Rochat discloses that the microbiota is comparable to what is found in vaginally delivered, breast fed infants [pg. 5, lines 8-13].  

Chow discloses administering a composition containing oligosaccharides and probiotics that can be administered to preterm infants with immature immune system or low birth weight babies [abstract; 0003; 0059].  
Fitzgerald discloses that the infants fed a formula containing oligosaccharides had fecal bifidobacteria that was not significantly different than breast fed infants [0053].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Rochat to include it for consumption by preterm infants with immature immune systems as in Chow in order to improve the gut function of the preterm infants and since Chow discloses a composition containing similar probiotics and oligosaccharides.
Further, at the effective filing date of the invention it would have been obvious to one of ordinary skill in the art that the method of Rochat would have resulted in infants having microbiota similar to breast fed infants as in Fitzgerald since Fitzgerald discloses that the incorporation of oligosaccharides results in fecal bacteria amounts closely resembling that found in breast fed infants.. 
Further, the Examiner notes that Applicants appear to be using their own tests for determining types of gut microflora as a way of characterizing a known product in a manner not specifically reflected by the prior art of record. 
Further, despite Applicants’ recitation of an equation for determining the gut microflora content, this does not provide a patentable distinction over the infant formula containing Bifidobacterium lactis as discussed above, absent any clear and convincing evidence otherwise. It is 
Further, “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Since Rochat discloses the same composition administered to infants as claimed it would have been obvious that it would have had the same phylogenetic diversity as claimed.
	Regarding Claim 2:  Rochat discloses as discussed above in claim 1. Rochat discloses N-acetylate oligosaccharide [pg. 5, lines 31- and 32]; sialylated oligosaccharide [pg. 6, lines 5 and 6]; galacto-oligosaccharides [pg. 8, lines 10-22].
Regarding Claim 4:  Rochat discloses as discussed above in claim 1.  Rochat discloses that the infants to whom the composition is administered, consume it in least at the first two months of life or continues until the infant is 6 months old [pg. 6, lines 33-34; pg. 7, lines 1 and 2].
Regarding Claim 5: Rochat discloses as discussed above in claim 1.  Rochat discloses fructooligosaccharides (oligofructose) [pg. 7, lines 5 and 6].
Regarding Claim 6:  Rochat discloses as discussed above in claim 1.  Rochat discloses that the composition contains fat [pg. 14, lines 21-29].  Rochat does not explicitly disclose wherein the composition comprising fat and at least 8% of the fat is sn2 palmitate.
Fitzgerald discloses infant formula with at least 7.5% or 7.5% to 12% or 8.0 to 11.5% of the fat is sn2 palmitate [0035].

 Regarding Claim 7:  Rochat discloses as discussed above in claim 1.  Rochat discloses that the composition contains fat [pg. 14, lines 21-29].  Rochat does not explicitly disclose wherein the composition comprises triglycerides having more than 33% of the palmitic acid in sn2 position.
Fitzgerald discloses infant formula with from about 35% to about 43% of the total palmitic acid in the sn2 position [0036].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Rochat from about 35% to about 43% of the total palmitic acid in the sn2 position as in Fitzgerald in order to help promote the growth of bifidobacterium and improve stool softness. 
Regarding Claim 8:  Rochat discloses as discussed above in claim 1.  Rochat discloses infant formula [pg. 13, lines 24-25].
Regarding Claim 9:  Rochat discloses as discussed above in claim 1.  Rochat discloses the composition comprising alpha-lactalbumin in amounts not more than 2.0g/100kcal or 1.8 to 2.0 g/100kcal [pg. 13, lines 27-36].
 Regarding Claim 10:  Rochat discloses as discussed above in claim 1.  Rochat discloses that the composition promotes the colonization of Bifidobacterium other than the one administered and discloses B. longum [pg. 4, lines 25-36; pg. 5, lines 8-13].
Regarding Claim 12:  Rochat discloses as discussed above in claim 1.  Rochat does not disclose wherein the promoting and/or inducing a gut microbiota that is closer to infants fed exclusively with human breast milk is measurable in infant’s stools.

At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art that the method of Rochat would have resulted in measurable infant stools as in Fitzgerald since both disclose the incorporation of probiotics and oligosaccharides. 
Regarding Claim 13:  Rochat discloses as discussed above in claim 1.  Rochat discloses that the infants to whom the composition is administered, consume it at least at the first two months.
Regarding Claim 14:  Rochat discloses as discussed above in claim 1.  Rochat discloses that the composition helps develop the immune system [pg. 4, lines 34-36].
Regarding Claim 16:  Rochat discloses as discussed above in claim 1.  Rochat discloses that the composition contains 103 to 1012 cfu/gram powder and also 107 to 1012 cfu/gram powder [pg. 16, lines 14 and 15].
Regarding Claim 17:  Rochat discloses as discussed above in claim 1.  Rochat discloses that the composition contains 103 to 1012 cfu/gram powder and also 107 to 1012 cfu/gram powder [pg. 16, lines 14 and 15].
One having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Rochat overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.
Regarding Claim 18:  Rochat discloses as discussed above in claim 1.  Rochat discloses including whey protein as the protein source and that it can comprise alpha-lactalbumin [pg.13. lines 34-36].  
Rochat does not disclose wherein the nutritional composition further comprises alpha-lactalbumin proteins in an amount of at least 2.6g/L of the nutritional composition.

Further, the amount of alpha-lactalbumin in Fitzgerald is substantially close to that of the instant claims, one of ordinary skill would have expected compositions that are in such close proportions to those in prior art to be prima facie obvious and to have same properties.  Titanium Metals Corp., 227 USPQ 773 (CAFC 1985).
Regarding Claims 19 and 20:  Rochat discloses as discussed above in claim 1.  Rochat discloses that the oligosaccharides at least 3.0% galacto-oligosaccharides and at least 0.09% sialylated oligosaccharides [pg. 9, lines 10-15].
One having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Rochat overlap the instantly claimed range and therefore are considered to establish a prima facie case of obviousness.  In re Malagari 182 USPQ 549,553.
Regarding Claim 21:  Rochat discloses as discussed above in claim 1.  Rochat discloses that the oligosaccharides have a degree of polymerization of 2 to 20 [pg. 6, 1-2].
Rochat does not explicitly disclose that at least 90% of the oligosaccharides have a degree of polymerization of 2 to 8.  However, one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Rochat overlap the instantly claimed range and therefore are considered to establish a prima facie case of obviousness.  In re Malagari 182 USPQ 549,553.
	Further regarding the at least 90%, it would have been obvious to one having ordinary skill in the art at the time of the invention to adjust the amount of oligosaccharides having the claimed degree of polymerization for adding to infant formula, since it has been held that discovering an In re Boesch, 617 F.2d 272.
Response to Arguments
Applicant's arguments filed 7/7/21 have been fully considered but they are not persuasive.
The Applicants assert that Rochat, Chow and Fitzgerald are silent as to target group and the phylogenetic distance and that therefore this distinguishes the claims over the prior art. The Applicnats assert that Fitzgerald does not disclose probiotics.
The Examiner disagrees. First, Rochat discloses a method of improving gut microbiota in infants that are 12 months or younger [pg. 5, line 15].  Rochat discloses including Bifidobacterium lactis CNCM I-3446 (synonymous with Bifidobacterium animalis lactis) [pg. 7, lines 4 and 5].  Rochat discloses promoting early bifidogenic intestinal microbiota [abstract]. 
Chow and Fitzgerald remedy the deficiencies of Rochat since Chow discloses infant formula for improving gastrointestinal function and promoting “gastrointestinal barrier integrity” and maturation of the gut barrier and includes probiotics and prebiotics in its composition [abstract; 0006]. Chow also addresses the fact that some infants cannot receive human breast milk and that the formula provides features similar to breast milk [0005]. It is clear from Chow that the target infant is one having an immature microbial gut and that Chow seeks to establish a mature environment in the gastrointestinal tract. Further, Fitzgerald is also drawn to infant formulas that promote the growth of healthy gut bacteria and also aims to achieve a gastrointestinal micro flora that is similar to infants fed with breast milk.  The Examiner agrees that Fitzgerald does not disclose probiotics in its formula but does maintain Fitzgerald’s relevance as it discloses that the oligosaccharide is able to increase the growth of beneficial bacteria.
Regarding the phylogenetic distance, the Examiner maintains that as stated in the previous office actions, the phylogenetic distance is achieved by virtue of providing an amount of the claimed 
The declaration dated 7/7/21 has been acknowledged
The declarant asserts that Rochat, Chow and Fitzgerald are silent as to target group and the phylogenetic distance and that therefore this distinguishes the claims over the prior art. The declarant asserts that Fitzgerald does not disclose probiotics.
The Examiner disagrees. First, Rochat discloses a method of improving gut microbiota in infants that are 12 months or younger [pg. 5, line 15].  Rochat discloses including Bifidobacterium lactis CNCM I-3446 (synonymous with Bifidobacterium animalis lactis) [pg. 7, lines 4 and 5].  Rochat discloses promoting early bifidogenic intestinal microbiota [abstract]. 
Chow and Fitzgerald remedy the deficiencies of Rochat since Chow discloses infant formula for improving gastrointestinal function and promoting “gastrointestinal barrier integrity” and maturation of the gut barrier and includes probiotics and prebiotics in its composition [abstract; 0006]. Chow also addresses the fact that some infants cannot receive human breast milk and that the formula provides features similar to breast milk [0005]. It is clear from Chow that the target infant is one having an immature microbial gut and that Chow seeks to establish a mature environment in the gastrointestinal tract. Further, Fitzgerald is also drawn to infant formulas that promote the growth of healthy gut bacteria and also aims to achieve a gastrointestinal micro flora that is similar to infants fed with breast milk.  The Examiner agrees that Fitzgerald does not disclose probiotics in its formula 
Regarding the phylogenetic distance, the Examiner maintains that as stated in the previous office actions, the phylogenetic distance is achieved by virtue of providing an amount of the claimed bacteria. Rochat reads on the limitation and therefore renders the claims obvious. Further, the disclosure in Fitzgerald that infants fed formula containing oligosaccharides have fecal bifidobacteria that is not significantly different than breast fed infants is indicative of a value of the differences between bacteria in the formula fed versus breast fed infant. Fitzgerald indicates that there is essentially no difference. For these reasons and those previously discussed the rejections are maintained.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McMahon (US 2006/0233752) discloses feeding infant formula containing probiotics and oligosaccharides to preterm infants [abstract; 0022; claim 9].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733.  The examiner can normally be reached on Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Felicia C Turner/Primary Examiner, Art Unit 1793